
	

113 HR 5412 IH: Bureau of Reclamation Surface Water Storage Streamlining Act
U.S. House of Representatives
2014-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5412
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2014
			Mr. Hastings of Washington introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To facilitate and streamline the Bureau of Reclamation process for creating or expanding surface
			 water storage under Reclamation law.
	
	
		1.Short titleThis Act may be cited as the Bureau of Reclamation Surface Water Storage Streamlining Act.
		2.DefinitionsIn this Act:
			(1)Environmental impact statementThe term environmental impact statement means the detailed statement of environmental impacts of a project required to be prepared
			 pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.).
			(2)Environmental review process
				(A)In generalThe term environmental review process means the process of preparing an environmental impact statement, environmental assessment,
			 categorical exclusion, or other document under the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.) for a project study.
				(B)InclusionsThe term environmental review process includes the process for and completion of any environmental permit, approval, review, or study
			 required for a project study under any Federal law other than the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				(3)Federal jurisdictional agencyThe term Federal jurisdictional agency means a Federal agency with jurisdiction delegated by law, regulation, order, or otherwise over a
			 review, analysis, opinion, statement, permit, license, or other approval
			 or decision required for a project study under applicable Federal laws
			 (including regulations).
			(4)Federal lead agencyThe term Federal lead agency means the Bureau of Reclamation.
			(5)ProjectThe term project means a surface water project to be carried out or funded by the Secretary pursuant to the Act of
			 June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and
			 amendatory of that Act (43 U.S.C. 371 et seq.).
			(6)Project sponsorThe term project sponsor means a State, regional, or local authority or other qualifying entity, such as a water
			 conservation district, irrigation district, water conservancy district, or
			 rural water district or association.
			(7)Project studyThe term project study means a feasibility study for a project carried out pursuant to the Act of June 17, 1902 (32 Stat.
			 388, chapter 1093), and Acts supplemental to and amendatory of that Act
			 (43 U.S.C. 371 et seq.).
			(8)SecretaryThe term Secretary means the Secretary of the Interior.
			(9)Surface water storageThe term surface water storage means any surface water reservoir or impoundment that would be owned, funded, or operated by the
			 Bureau of Reclamation.
			3.Acceleration of studies
			(a)In generalTo the extent practicable, a project study initiated by the Secretary, after the date of enactment
			 of this Act, under the Reclamation Act of 1902 (32 Stat. 388), and all
			 Acts amendatory thereof or supplementary thereto, shall—
				(1)result in the completion of a final feasibility report not later than 3 years after the date of
			 initiation;
				(2)have a maximum Federal cost of $3,000,000; and
				(3)ensure that personnel from the local project area, region, and headquarters levels of the Bureau of
			 Reclamation concurrently conduct the review required under that section.
				(b)ExtensionIf the Secretary determines that a project study described in subsection (a) will not be conducted
			 in accordance with subsection (a), the Secretary, not later than 30 days
			 after the date of making the determination, shall—
				(1)prepare an updated project study schedule and cost estimate;
				(2)notify the non-Federal project cost-sharing partner that the project study has been delayed; and
				(3)provide written notice to the Committee on Natural Resources of the House of Representatives and
			 the Committee on Energy and Natural Resources of the Senate as to the
			 reasons the requirements of subsection (a) are not attainable.
				(c)Exception
				(1)In generalNotwithstanding the requirements of subsection (a), the Secretary may extend the timeline of a
			 project study by a period not to exceed 3 years, if the Secretary
			 determines that the project study is too complex to comply with the
			 requirements of subsection (a).
				(2)FactorsIn making a determination that a study is too complex to comply with the requirements of subsection
			 (a), the Secretary shall consider—
					(A)the type, size, location, scope, and overall cost of the project;
					(B)whether the project will use any innovative design or construction techniques;
					(C)whether the project will require significant action by other Federal, State, or local agencies;
					(D)whether there is significant public dispute as to the nature or effects of the project; and
					(E)whether there is significant public dispute as to the economic or environmental costs or benefits
			 of the project.
					(3)NotificationEach time the Secretary makes a determination under this subsection, the Secretary shall provide
			 written notice to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate as to the results of that determination, including an
			 identification of the specific 1 or more factors used in making the
			 determination that the project is complex.
				(4)LimitationThe Secretary shall not extend the timeline for a project study for a period of more than 7 years,
			 and any project study that is not completed before that date shall no
			 longer be authorized.
				(d)ReviewsNot later than 90 days after the date of the initiation of a project study described in subsection
			 (a), the Secretary shall—
				(1)take all steps necessary to initiate the process for completing federally mandated reviews that the
			 Secretary is required to complete as part of the study, including the
			 environmental review process under section 5;
				(2)convene a meeting of all Federal, tribal, and State agencies identified under section 5(d) that
			 may—
					(A)have jurisdiction over the project;
					(B)be required by law to conduct or issue a review, analysis, opinion, or statement for the project
			 study; or
					(C)be required to make a determination on issuing a permit, license, or other approval or decision for
			 the project study; and
					(3)take all steps necessary to provide information that will enable required reviews and analyses
			 related to the project to be conducted by other agencies in a thorough and
			 timely manner.
				(e)Interim reportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate and make publicly
			 available a report that describes—
				(1)the status of the implementation of the planning process under this section, including the number
			 of participating projects;
				(2)a review of project delivery schedules, including a description of any delays on those studies
			 initiated prior to the date of the enactment of this Act; and
				(3)any recommendations for additional authority necessary to support efforts to expedite the project.
				(f)Final reportNot later than 4 years after the date of enactment of this Act, the Secretary shall submit to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate and make publicly
			 available a report that describes—
				(1)the status of the implementation of this section, including a description of each project study
			 subject to the requirements of this section;
				(2)the amount of time taken to complete each project study; and
				(3)any recommendations for additional authority necessary to support efforts to expedite the project
			 study process, including an analysis of whether the limitation established
			 by subsection (a)(2) needs to be adjusted to address the impacts of
			 inflation.
				4.Expedited completion of reportsThe Secretary shall—
			(1)expedite the completion of any ongoing project study initiated before the date of enactment of this
			 Act; and
			(2)if the Secretary determines that the project is justified in a completed report, proceed directly
			 to preconstruction planning, engineering, and design of the project in
			 accordance with the Reclamation Act of 1902 (32 Stat. 388), and all Acts
			 amendatory thereof or supplementary thereto.
			5.Project acceleration
			(a)Applicability
				(1)In generalThis section shall apply to each project study that is initiated after the date of enactment of
			 this Act and for which an environmental impact statement is prepared under
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				(2)FlexibilityAny authority granted under this section may be exercised, and any requirement established under
			 this section may be satisfied, for the conduct of an environmental review
			 process for a project study, a class of project studies, or a program of
			 project studies.
				(3)List of project studies
					(A)In generalThe Secretary shall annually prepare, and make publicly available, a list of all project studies
			 that the Secretary has determined—
						(i)meets the standards described in paragraph (1); and
						(ii)does not have adequate funding to make substantial progress toward the completion of the project
			 study.
						(B)InclusionsThe Secretary shall include for each project study on the list under subparagraph (A) a description
			 of the estimated amounts necessary to make substantial progress on the
			 project study.
					(b)Project Review Process
				(1)In generalThe Secretary shall develop and implement a coordinated environmental review process for the
			 development of project studies.
				(2)Coordinated reviewThe coordinated environmental review process described in paragraph (1) shall require that any
			 review, analysis, opinion, statement, permit, license, or other approval
			 or decision issued or made by a Federal, State, or local governmental
			 agency or an Indian tribe for a project study described in subsection (b)
			 be conducted, to the maximum extent practicable, concurrently with any
			 other applicable governmental agency or Indian tribe.
				(3)TimingThe coordinated environmental review process under this subsection shall be completed not later
			 than the date on which the Secretary, in consultation and concurrence with
			 the agencies identified under section 5(d), establishes with respect to
			 the project study.
				(c)Lead Agencies
				(1)Joint lead agencies
					(A)In generalSubject to the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.) and the requirements of section 1506.8 of title 40, Code of Federal
			 Regulations (or successor regulations), including the concurrence of the
			 proposed joint lead agency, a project sponsor may serve as the joint lead
			 agency.
					(B)Project sponsor as joint lead agencyA project sponsor that is a State or local governmental entity may—
						(i)with the concurrence of the Secretary, serve as a joint lead agency with the Federal lead agency
			 for purposes of preparing any environmental document under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
						(ii)prepare any environmental review process document under the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) required in support of any action or
			 approval by the Secretary if—
							(I)the Secretary provides guidance in the preparation process and independently evaluates that
			 document;
							(II)the project sponsor complies with all requirements applicable to the Secretary under—
								(aa)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
								(bb)any regulation implementing that Act; and
								(cc)any other applicable Federal law; and
								(III)the Secretary approves and adopts the document before the Secretary takes any subsequent action or
			 makes any approval based on that document, regardless of whether the
			 action or approval of the Secretary results in Federal funding.
							(2)DutiesThe Secretary shall ensure that—
					(A)the project sponsor complies with all design and mitigation commitments made jointly by the
			 Secretary and the project sponsor in any environmental document prepared
			 by the project sponsor in accordance with this subsection; and
					(B)any environmental document prepared by the project sponsor is appropriately supplemented to address
			 any changes to the project the Secretary determines are necessary.
					(3)Adoption and use of documentsAny environmental document prepared in accordance with this subsection shall be adopted and used by
			 any Federal agency making any determination related to the project study
			 to the same extent that the Federal agency could adopt or use a document
			 prepared by another Federal agency under—
					(A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
					(B)parts 1500 through 1508 of title 40, Code of Federal Regulations (or successor regulations).
					(4)Roles and responsibility of lead agencyWith respect to the environmental review process for any project study, the Federal lead agency
			 shall have authority and responsibility—
					(A)to take such actions as are necessary and proper and within the authority of the Federal lead
			 agency to facilitate the expeditious resolution of the environmental
			 review process for the project study; and
					(B)to prepare or ensure that any required environmental impact statement or other environmental review
			 document for a project study required to be completed under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) is completed in
			 accordance with this section and applicable Federal law.
					(d)Participating and Cooperating Agencies
				(1)Identification of jurisdictional agenciesWith respect to carrying out the environmental review process for a project study, the Secretary
			 shall identify, as early as practicable in the environmental review
			 process, all Federal, State, and local government agencies and Indian
			 tribes that may—
					(A)have jurisdiction over the project;
					(B)be required by law to conduct or issue a review, analysis, opinion, or statement for the project
			 study; or
					(C)be required to make a determination on issuing a permit, license, or other approval or decision for
			 the project study.
					(2)State authorityIf the environmental review process is being implemented by the Secretary for a project study
			 within the boundaries of a State, the State, consistent with State law,
			 may choose to participate in the process and to make subject to the
			 process all State agencies that—
					(A)have jurisdiction over the project;
					(B)are required to conduct or issue a review, analysis, opinion, or statement for the project study;
			 or
					(C)are required to make a determination on issuing a permit, license, or other approval or decision
			 for the project study.
					(3)Invitation
					(A)In generalThe Federal lead agency shall invite, as early as practicable in the environmental review process,
			 any agency identified under paragraph (1) to become a participating or
			 cooperating agency, as applicable, in the environmental review process for
			 the project study.
					(B)DeadlineAn invitation to participate issued under subparagraph (A) shall set a deadline by which a response
			 to the invitation shall be submitted, which may be extended by the Federal
			 lead agency for good cause.
					(4)ProceduresSection 1501.6 of title 40, Code of Federal Regulations (as in effect on the date of enactment of
			 the Bureau of Reclamation Surface Water Storage Streamlining Act) shall
			 govern the identification and the participation of a cooperating agency.
				(5)Federal cooperating agenciesAny Federal agency that is invited by the Federal lead agency to participate in the environmental
			 review process for a project study shall be designated as a cooperating
			 agency by the Federal lead agency unless the invited agency informs the
			 Federal lead agency, in writing, by the deadline specified in the
			 invitation that the invited agency—
					(A)
						(i)has no jurisdiction or authority with respect to the project;
						(ii)has no expertise or information relevant to the project; or
						(iii)does not have adequate funds to participate in the project; and
						(B)does not intend to submit comments on the project.
					(6)AdministrationA participating or cooperating agency shall comply with this section and any schedule established
			 under this section.
				(7)Effect of designationDesignation as a participating or cooperating agency under this subsection shall not imply that the
			 participating or cooperating agency—
					(A)supports a proposed project; or
					(B)has any jurisdiction over, or special expertise with respect to evaluation of, the project.
					(8)Concurrent reviewsEach participating or cooperating agency shall—
					(A)carry out the obligations of that agency under other applicable law concurrently and in conjunction
			 with the required environmental review process, unless doing so would
			 prevent the participating or cooperating agency from conducting needed
			 analysis or otherwise carrying out those obligations; and
					(B)formulate and implement administrative, policy, and procedural mechanisms to enable the agency to
			 ensure completion of the environmental review process in a timely,
			 coordinated, and environmentally responsible manner.
					(e)Programmatic Compliance
				(1)In generalThe Secretary shall issue guidance regarding the use of programmatic approaches to carry out the
			 environmental review process that—
					(A)eliminates repetitive discussions of the same issues;
					(B)focuses on the actual issues ripe for analyses at each level of review;
					(C)establishes a formal process for coordinating with participating and cooperating agencies,
			 including the creation of a list of all data that are needed to carry out
			 an environmental review process; and
					(D)complies with—
						(i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
						(ii)all other applicable laws.
						(2)RequirementsIn carrying out paragraph (1), the Secretary shall—
					(A)as the first step in drafting guidance under that paragraph, consult with relevant Federal, State,
			 and local governmental agencies, Indian tribes, and the public on the
			 appropriate use and scope of the programmatic approaches;
					(B)emphasize the importance of collaboration among relevant Federal, State, and local governmental
			 agencies, and Indian tribes in undertaking programmatic reviews,
			 especially with respect to including reviews with a broad geographical
			 scope;
					(C)ensure that the programmatic reviews—
						(i)promote transparency, including of the analyses and data used in the environmental review process,
			 the treatment of any deferred issues raised by Federal, State, and local
			 governmental agencies, Indian tribes, or the public, and the temporal and
			 special scales to be used to analyze those issues;
						(ii)use accurate and timely information in the environmental review process, including—
							(I)criteria for determining the general duration of the usefulness of the review; and
							(II)the timeline for updating any out-of-date review;
							(iii)describe—
							(I)the relationship between programmatic analysis and future tiered analysis; and
							(II)the role of the public in the creation of future tiered analysis; and
							(iv)are available to other relevant Federal, State, and local governmental agencies, Indian tribes, and
			 the public;
						(D)allow not fewer than 60 days of public notice and comment on any proposed guidance; and
					(E)address any comments received under subparagraph (D).
					(f)Coordinated Reviews
				(1)Coordination plan
					(A)EstablishmentThe Federal lead agency shall, after consultation with and with the concurrence of each
			 participating and cooperating agency and the project sponsor or joint lead
			 agency, as applicable, establish a plan for coordinating public and agency
			 participation in, and comment on, the environmental review process for a
			 project study or a category of project studies.
					(B)Schedule
						(i)In generalAs soon as practicable but not later than 45 days after the close of the public comment period on a
			 draft environmental impact statement, the Federal lead agency, after
			 consultation with and the concurrence of each participating and
			 cooperating agency and the project sponsor or joint lead agency, as
			 applicable, shall establish, as part of the coordination plan established
			 in subparagraph (A), a schedule for completion of the environmental review
			 process for the project study.
						(ii)Factors for considerationIn establishing a schedule, the Secretary shall consider factors such as—
							(I)the responsibilities of participating and cooperating agencies under applicable laws;
							(II)the resources available to the project sponsor, joint lead agency, and other relevant Federal and
			 State agencies, as applicable;
							(III)the overall size and complexity of the project;
							(IV)the overall schedule for and cost of the project; and
							(V)the sensitivity of the natural and historical resources that could be affected by the project.
							(iii)ModificationsThe Secretary may—
							(I)lengthen a schedule established under clause (i) for good cause; and
							(II)shorten a schedule only with concurrence of the affected participating and cooperating agencies and
			 the project sponsor or joint lead agency, as applicable.
							(iv)DisseminationA copy of a schedule established under clause (i) shall be—
							(I)provided to each participating and cooperating agency and the project sponsor or joint lead agency,
			 as applicable; and
							(II)made available to the public.
							(2)Comment deadlinesThe Federal lead agency shall establish the following deadlines for comment during the
			 environmental review process for a project study:
					(A)Draft environmental impact statementsFor comments by Federal and States agencies and the public on a draft environmental impact
			 statement, a period of not more than 60 days after publication in the
			 Federal Register of notice of the date of public availability of the draft
			 environmental impact statement, unless—
						(i)a different deadline is established by agreement of the Federal lead agency, the project sponsor or
			 joint lead agency, as applicable, and all participating and cooperating
			 agencies; or
						(ii)the deadline is extended by the Federal lead agency for good cause.
						(B)Other environmental review processesFor all other comment periods established by the Federal lead agency for agency or public comments
			 in the environmental review process, a period of not more than 30 days
			 after the date on which the materials on which comment is requested are
			 made available, unless—
						(i)a different deadline is established by agreement of the Federal lead agency, the project sponsor,
			 or joint lead agency, as applicable, and all participating and cooperating
			 agencies; or
						(ii)the deadline is extended by the Federal lead agency for good cause.
						(3)Deadlines for decisions under other lawsIn any case in which a decision under any Federal law relating to a project study, including the
			 issuance or denial of a permit or license, is required to be made by the
			 date described in subsection (h)(5)(B), the Secretary shall submit to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate—
					(A)as soon as practicable after the 180-day period described in subsection (h)(5)(B), an initial
			 notice of the failure of the Federal agency to make the decision; and
					(B)every 60 days thereafter until such date as all decisions of the Federal agency relating to the
			 project study have been made by the Federal agency, an additional notice
			 that describes the number of decisions of the Federal agency that remain
			 outstanding as of the date of the additional notice.
					(4)Involvement of the publicNothing in this subsection reduces any time period provided for public comment in the environmental
			 review process under applicable Federal law (including regulations).
				(5)Transparency reporting
					(A)Reporting requirementsNot later than 1 year after the date of enactment of this Act, the Secretary shall establish and
			 maintain an electronic database and, in coordination with other Federal
			 and State agencies, issue reporting requirements to make publicly
			 available the status and progress with respect to compliance with
			 applicable requirements of the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.) and any other Federal, State, or local approval
			 or action required for a project study for which this section is
			 applicable.
					(B)Project study transparencyConsistent with the requirements established under subparagraph (A), the Secretary shall make
			 publicly available the status and progress of any Federal, State, or local
			 decision, action, or approval required under applicable laws for each
			 project study for which this section is applicable.
					(g)Issue Identification and Resolution
				(1)CooperationThe Federal lead agency, the cooperating agencies, and any participating agencies shall work
			 cooperatively in accordance with this section to identify and resolve
			 issues that could delay completion of the environmental review process or
			 result in the denial of any approval required for the project study under
			 applicable laws.
				(2)Federal lead agency responsibilities
					(A)In generalThe Federal lead agency shall make information available to the cooperating agencies and
			 participating agencies as early as practicable in the environmental review
			 process regarding the environmental and socioeconomic resources located
			 within the project area and the general locations of the alternatives
			 under consideration.
					(B)Data sourcesThe information under subparagraph (A) may be based on existing data sources, including geographic
			 information systems mapping.
					(3)Cooperating and participating agency responsibilitiesBased on information received from the Federal lead agency, cooperating and participating agencies
			 shall identify, as early as practicable, any issues of concern regarding
			 the potential environmental or socioeconomic impacts of the project,
			 including any issues that could substantially delay or prevent an agency
			 from granting a permit or other approval that is needed for the project
			 study.
				(4)Accelerated issue resolution and elevation
					(A)In generalOn the request of a participating or cooperating agency or project sponsor, the Secretary shall
			 convene an issue resolution meeting with the relevant participating and
			 cooperating agencies and the project sponsor or joint lead agency, as
			 applicable, to resolve issues that may—
						(i)delay completion of the environmental review process; or
						(ii)result in denial of any approval required for the project study under applicable laws.
						(B)Meeting dateA meeting requested under this paragraph shall be held not later than 21 days after the date on
			 which the Secretary receives the request for the meeting, unless the
			 Secretary determines that there is good cause to extend that deadline.
					(C)NotificationOn receipt of a request for a meeting under this paragraph, the Secretary shall notify all relevant
			 participating and cooperating agencies of the request, including the issue
			 to be resolved and the date for the meeting.
					(D)Elevation of issue resolutionIf a resolution cannot be achieved within the 30-day period beginning on the date of a meeting
			 under this paragraph and a determination is made by the Secretary that all
			 information necessary to resolve the issue has been obtained, the
			 Secretary shall forward the dispute to the heads of the relevant agencies
			 for resolution.
					(E)Convention by secretaryThe Secretary may convene an issue resolution meeting under this paragraph at any time, at the
			 discretion of the Secretary, regardless of whether a meeting is requested
			 under subparagraph (A).
					(5)Financial penalty provisions
					(A)In generalA Federal jurisdictional agency shall complete any required approval or decision for the
			 environmental review process on an expeditious basis using the shortest
			 existing applicable process.
					(B)Failure to decide
						(i)In general
							(I)Transfer of fundsIf a Federal jurisdictional agency fails to render a decision required under any Federal law
			 relating to a project study that requires the preparation of an
			 environmental impact statement or environmental assessment, including the
			 issuance or denial of a permit, license, statement, opinion, or other
			 approval by the date described in clause (ii), the amount of funds made
			 available to support the office of the head of the Federal jurisdictional
			 agency shall be reduced by an amount of funding equal to the amount
			 specified in item (aa) or (bb) of subclause (II), and those funds shall be
			 made available to the division of the Federal jurisdictional agency
			 charged with rendering the decision by not later than 1 day after the
			 applicable date under clause (ii), and once each week thereafter until a
			 final decision is rendered, subject to subparagraph (C).
							(II)Amount to be transferredThe amount referred to in subclause (I) is—
								(aa)$20,000 for any project study requiring the preparation of an environmental assessment or
			 environmental impact statement; or
								(bb)$10,000 for any project study requiring any type of review under the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.) other than an environmental
			 assessment or environmental impact statement.
								(ii)Description of dateThe date referred to in clause (i) is the later of—
							(I)the date that is 180 days after the date on which an application for the permit, license, or
			 approval is complete; and
							(II)the date that is 180 days after the date on which the Federal lead agency issues a decision on the
			 project under the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.).
							(C)Limitations
						(i)In generalNo transfer of funds under subparagraph (B) relating to an individual project study shall exceed,
			 in any fiscal year, an amount equal to 1 percent of the funds made
			 available for the applicable agency office.
						(ii)Failure to decideThe total amount transferred in a fiscal year as a result of a failure by an agency to make a
			 decision by an applicable deadline shall not exceed an amount equal to 5
			 percent of the funds made available for the applicable agency office for
			 that fiscal year.
						(iii)AggregateNotwithstanding any other provision of law, for each fiscal year, the aggregate amount of financial
			 penalties assessed against each applicable agency office under this Act
			 and any other Federal law as a result of a failure of the agency to make a
			 decision by an applicable deadline for environmental review, including the
			 total amount transferred under this paragraph, shall not exceed an amount
			 equal to 9.5 percent of the funds made available for the agency office for
			 that fiscal year.
						(D)No fault of agency
						(i)In generalA transfer of funds under this paragraph shall not be made if the applicable agency described in
			 subparagraph (A) notifies, with a supporting explanation, the Federal lead
			 agency, cooperating agencies, and project sponsor, as applicable, that—
							(I)the agency has not received necessary information or approvals from another entity in a manner that
			 affects the ability of the agency to meet any requirements under Federal,
			 State, or local law;
							(II)significant new information, including from public comments, or circumstances, including a major
			 modification to an aspect of the project, requires additional analysis for
			 the agency to make a decision on the project application; or
							(III)the agency lacks the financial resources to complete the review under the scheduled timeframe,
			 including a description of the number of full-time employees required to
			 complete the review, the amount of funding required to complete the
			 review, and a justification as to why not enough funding is available to
			 complete the review by the deadline.
							(ii)Lack of financial resourcesIf the agency provides notice under clause (i)(III), the Inspector General of the agency shall—
							(I)conduct a financial audit to review the notice; and
							(II)not later than 90 days after the date on which the review described in subclause (I) is completed,
			 submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate a report on the notice.
							(E)LimitationThe Federal agency from which funds are transferred pursuant to this paragraph shall not reprogram
			 funds to the office of the head of the agency, or equivalent office, to
			 reimburse that office for the loss of the funds.
					(F)Effect of paragraphNothing in this paragraph affects or limits the application of, or obligation to comply with, any
			 Federal, State, local, or tribal law.
					(h)Memorandum of Agreements for Early Coordination
				(1)Sense of congressIt is the sense of Congress that—
					(A)the Secretary and other Federal agencies with relevant jurisdiction in the environmental review
			 process should cooperate with each other, State and local agencies, and
			 Indian tribes on environmental review and Bureau of Reclamation project
			 delivery activities at the earliest practicable time to avoid delays and
			 duplication of effort later in the process, prevent potential conflicts,
			 and ensure that planning and project development decisions reflect
			 environmental values; and
					(B)the cooperation referred to in subparagraph (A) should include the development of policies and the
			 designation of staff that advise planning agencies and project sponsors of
			 studies or other information foreseeably required for later Federal action
			 and early consultation with appropriate State and local agencies and
			 Indian tribes.
					(2)Technical assistanceIf requested at any time by a State or project sponsor, the Secretary and other Federal agencies
			 with relevant jurisdiction in the environmental review process, shall, to
			 the maximum extent practicable and appropriate, as determined by the
			 agencies, provide technical assistance to the State or project sponsor in
			 carrying out early coordination activities.
				(3)Memorandum of agency agreementIf requested at any time by a State or project sponsor, the Federal lead agency, in consultation
			 with other Federal agencies with relevant jurisdiction in the
			 environmental review process, may establish memoranda of agreement with
			 the project sponsor, Indian tribes, State and local governments, and other
			 appropriate entities to carry out the early coordination activities,
			 including providing technical assistance in identifying potential impacts
			 and mitigation issues in an integrated fashion.
				(i)LimitationsNothing in this section preempts or interferes with—
				(1)any obligation to comply with the provisions of any Federal law, including—
					(A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
					(B)any other Federal environmental law;
					(2)the reviewability of any final Federal agency action in a court of the United States or in the
			 court of any State;
				(3)any requirement for seeking, considering, or responding to public comment; or
				(4)any power, jurisdiction, responsibility, duty, or authority that a Federal, State, or local
			 governmental agency, Indian tribe, or project sponsor has with respect to
			 carrying out a project or any other provision of law applicable to
			 projects.
				(j)Timing of Claims
				(1)Timing
					(A)In generalNotwithstanding any other provision of law, a claim arising under Federal law seeking judicial
			 review of a permit, license, or other approval issued by a Federal agency
			 for a project study shall be barred unless the claim is filed not later
			 than 3 years after publication of a notice in the Federal Register
			 announcing that the permit, license, or other approval is final pursuant
			 to the law under which the agency action is taken, unless a shorter time
			 is specified in the Federal law that allows judicial review.
					(B)ApplicabilityNothing in this subsection creates a right to judicial review or places any limit on filing a claim
			 that a person has violated the terms of a permit, license, or other
			 approval.
					(2)New information
					(A)In generalThe Secretary shall consider new information received after the close of a comment period if the
			 information satisfies the requirements for a supplemental environmental
			 impact statement under title 40, Code of Federal Regulations (including
			 successor regulations).
					(B)Separate actionThe preparation of a supplemental environmental impact statement or other environmental document,
			 if required under this section, shall be considered a separate final
			 agency action and the deadline for filing a claim for judicial review of
			 the action shall be 3 years after the date of publication of a notice in
			 the Federal Register announcing the action relating to such supplemental
			 environmental impact statement or other environmental document.
					(k)Categorical Exclusions
				(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall—
					(A)survey the use by the Bureau of Reclamation of categorical exclusions in projects since 2005;
					(B)publish a review of the survey that includes a description of—
						(i)the types of actions that were categorically excluded or could be the basis for developing a new
			 categorical exclusion; and
						(ii)any requests previously received by the Secretary for new categorical exclusions; and
						(C)solicit requests from other Federal agencies and project sponsors for new categorical exclusions.
					(2)New categorical exclusionsNot later than 1 year after the date of enactment of this Act, if the Secretary has identified a
			 category of activities that merit establishing a categorical exclusion
			 that did not exist on the day before the date of enactment this Act based
			 on the review under paragraph (1), the Secretary shall publish a notice of
			 proposed rulemaking to propose that new categorical exclusion, to the
			 extent that the categorical exclusion meets the criteria for a categorical
			 exclusion under section 1508.4 of title 40, Code of Federal Regulations
			 (or successor regulation).
				(l)Review of Project Acceleration Reforms
				(1)In generalThe Comptroller General of the United States shall—
					(A)assess the reforms carried out under this section; and
					(B)not later than 5 years and not later than 10 years after the date of enactment of this Act, submit
			 to the Committee on Natural Resources of the House of Representatives and
			 the Committee on Energy and Natural Resources of the Senate a report that
			 describes the results of the assessment.
					(2)ContentsThe reports under paragraph (1) shall include an evaluation of impacts of the reforms carried out
			 under this section on—
					(A)project delivery;
					(B)compliance with environmental laws; and
					(C)the environmental impact of projects.
					(m)Performance measurementThe Secretary shall establish a program to measure and report on progress made toward improving and
			 expediting the planning and environmental review process.
			(n)Categorical exclusions in emergenciesFor the repair, reconstruction, or rehabilitation of a Bureau of Reclamation surface water storage
			 project that is in operation or under construction when damaged by an
			 event or incident that results in a declaration by the President of a
			 major disaster or emergency pursuant to the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the
			 Secretary shall treat such repair, reconstruction, or rehabilitation
			 activity as a class of action categorically excluded from the requirements
			 relating to environmental assessments or environmental impact statements
			 under section 1508.4 of title 40, Code of Federal Regulations (or
			 successor regulations), if the repair or reconstruction activity is—
				(1)in the same location with the same capacity, dimensions, and design as the original Bureau of
			 Reclamation surface water storage project as before the declaration
			 described in this section; and
				(2)commenced within a 2-year period beginning on the date of a declaration described in this
			 subsection.
				6.Annual report to Congress
			(a)In generalNot later than February 1 of each year, the Secretary shall develop and submit to the Committee on
			 Natural Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate an annual report, to be
			 entitled Report to Congress on Future Surface Water Storage Development, that identifies the following:
				(1)Project reportsEach project report that meets the criteria established in subsection (c)(1)(A).
				(2)Proposed project studiesAny proposed project study submitted to the Secretary by a non-Federal interest pursuant to
			 subsection (b) that meets the criteria established in subsection
			 (c)(1)(A).
				(3)Proposed modificationsAny proposed modification to an authorized surface water storage project or project study that
			 meets the criteria established in subsection (c)(1)(A) that—
					(A)is submitted to the Secretary by a non-Federal interest pursuant to subsection (b); or
					(B)is identified by the Secretary for authorization.
					(b)Requests for Proposals
				(1)PublicationNot later than May 1 of each year, the Secretary shall publish in the Federal Register a notice
			 requesting proposals from non-Federal interests for proposed project
			 studies and proposed modifications to authorized surface water storage
			 projects and project studies to be included in the annual report.
				(2)Deadline for requestsThe Secretary shall include in each notice required by this subsection a requirement that
			 non-Federal interests submit to the Secretary any proposals described in
			 paragraph (1) by not later than 120 days after the date of publication of
			 the notice in the Federal Register in order for the proposals to be
			 considered for inclusion in the annual report.
				(3)NotificationOn the date of publication of each notice required by this subsection, the Secretary shall—
					(A)make the notice publicly available, including on the Internet; and
					(B)provide written notification of the publication to the Committee on Natural Resources of the House
			 of Representatives and the Committee on Energy and Natural Resources of
			 the Senate.
					(c)Contents
				(1)Project reports, proposed project studies, and proposed modifications
					(A)Criteria for inclusion in reportThe Secretary shall include in the annual report only those project reports, proposed project
			 studies, and proposed modifications to authorized surface water storage
			 projects and project studies that—
						(i)are related to the missions and authorities of the Bureau of Reclamation;
						(ii)require specific congressional authorization, including by an Act of Congress;
						(iii)have not been congressionally authorized;
						(iv)have not been included in any previous annual report; and
						(v)if authorized, could be carried out by the Bureau of Reclamation.
						(B)Description of benefits
						(i)DescriptionThe Secretary shall describe in the annual report, to the extent applicable and practicable, for
			 each proposed project study and proposed modification to an authorized
			 water resources development project or project study included in the
			 annual report, the benefits, as described in clause (ii), of each such
			 study or proposed modification.
						(ii)BenefitsThe benefits (or expected benefits, in the case of a proposed project study) described in this
			 clause are benefits to—
							(I)the protection of human life and property;
							(II)improvement to domestic irrigated water and power supplies;
							(III)the national economy;
							(IV)the environment; or
							(V)the national security interests of the United States.
							(C)Identification of other factorsThe Secretary shall identify in the annual report, to the extent practicable—
						(i)for each proposed project study included in the annual report, the non-Federal interest that
			 submitted the proposed project study pursuant to subsection (b); and
						(ii)for each proposed project study and proposed modification to a surface water storage project or
			 project study included in the annual report, whether the non-Federal
			 interest has demonstrated—
							(I)that local support exists for the proposed project study or proposed modification to an authorized
			 surface water storage project or project study (including the surface
			 water storage development project that is the subject of the proposed
			 feasibility study or the proposed modification to an authorized project
			 study); and
							(II)the financial ability to provide the required non-Federal cost share.
							(2)TransparencyThe Secretary shall include in the annual report, for each project report, proposed project study,
			 and proposed modification to a surface water storage project or project
			 study included under paragraph (1)(A)—
					(A)the name of the associated non-Federal interest, including the name of any non-Federal interest
			 that has contributed, or is expected to contribute, a non-Federal share of
			 the cost of—
						(i)the project report;
						(ii)the proposed project study;
						(iii)the authorized project study for which the modification is proposed; or
						(iv)construction of—
							(I)the surface water storage project that is the subject of—
								(aa)the water report;
								(bb)the proposed project study; or
								(cc)the authorized project study for which a modification is proposed; or
								(II)the proposed modification to a surface water storage development project;
							(B)a letter or statement of support for the water report, proposed project study, or proposed
			 modification to an authorized surface water storage development project or
			 project study from each associated non-Federal interest;
					(C)the purpose of the feasibility report, proposed feasibility study, or proposed modification to an
			 authorized surface water storage project or project study;
					(D)an estimate, to the extent practicable, of the Federal, non-Federal, and total costs of—
						(i)the proposed modification to an authorized project study; and
						(ii)construction of—
							(I)the surface water storage development project that is the subject of—
								(aa)the project report; or
								(bb)the authorized project study for which a modification is proposed, with respect to the change in
			 costs resulting from such modification; or
								(II)the proposed modification to an authorized surface water storage development project; and
							(E)an estimate, to the extent practicable, of the monetary and nonmonetary benefits of—
						(i)the surface water storage development project that is the subject of—
							(I)the project report; or
							(II)the authorized project study for which a modification is proposed, with respect to the benefits of
			 such modification; or
							(ii)the proposed modification to an authorized surface water storage development project.
						(3)CertificationThe Secretary shall include in the annual report a certification stating that each feasibility
			 report, proposed feasibility study, and proposed modification to a surface
			 water storage project or project study included in the annual report meets
			 the criteria established in paragraph (1)(A).
				(4)AppendixThe Secretary shall include in the annual report an appendix listing the proposals submitted under
			 subsection (b) that were not included in the annual report under paragraph
			 (1)(A) and a description of why the Secretary determined that those
			 proposals did not meet the criteria for inclusion under such paragraph.
				(d)Special Rule for Initial Annual ReportNotwithstanding any other deadlines required by this section, the Secretary shall—
				(1)not later than 60 days after the date of enactment of this Act, publish in the Federal Register a
			 notice required by subsection (b)(1); and
				(2)include in such notice a requirement that non-Federal interests submit to the Secretary any
			 proposals described in subsection (b)(1) by not later than 120 days after
			 the date of publication of such notice in the Federal Register in order
			 for such proposals to be considered for inclusion in the first annual
			 report developed by the Secretary under this section.
				(e)PublicationUpon submission of an annual report to Congress, the Secretary shall make the annual report
			 publicly available, including through publication on the Internet.
			(f)DefinitionIn this section the term project report means a final feasibility report developed under the Reclamation Act of 1902 (32 Stat. 388), and
			 all Acts amendatory thereof or supplementary thereto.
			
